Title: Continental Congress Report on a Military Peace Establishment, [18 June 1783]
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia, June 18, 1783]
The Committee observe with respect to a military peace establishment, that before any plan can with propriety be adopted, it is necessary to inquire what powers exist for that purpose in the confederation.

By the 4th. clause of the 6th article it is declared that “no vessels of war shall be kept up by any state in time of peace, except such number only as shall be deemed necessary by the United States in Congress assembled, for the defence of such state or its trade; nor shall any body of forces be kept up by any state in time of peace, except such number only, as in the judgment of the United States in Congress assembled shall be deemed requisite to garrison the forts necessary for the defence of such state.”
By the 5th. clause of the 9th article, The United States in Congress assembled are empowered generally (and without mention of peace or war) “to build and equip a navy, to agree upon the number of land forces, and to make requisitions from each state for its quota, in proportion to the number of white inhabitants in each state, which requisition shall be binding, and thereupon the legislature of each state, shall appoint the Regimental officers, raise the men and clothe arm and equip them in a soldier-like manner at the expence of the United States and the officers and men so cloathed armed and equipped shall march to the place appointed and within the time agreed on by the United States in Congress assembled.”
By the 4th. clause of the same article the United States are empowered “to appoint all officers of the land forces except regimental officers, to appoint all officers of the naval forces, and to commission all officers whatever in the service of the United States, making rules for the government and regulation of the said land and naval forces and directing their operations.”
It appears to the Committee that the terms of the first clause are rather restrictive on the particular states than directory to the United States, intended to prevent any state from keeping up forces land or naval without the approbation and sanction of the Union, which might endanger its tranquillity and harmony, and not to contravene the positive power vested in the United States by the subsequent clauses, or to deprive them of the right of taking such precautions as should appear to them essential to the general security. A distinction that this is to be provided for in time of war, by the forces of the Union, in time of peace, by those of each state would involve, besides other inconveniences, this capital one, that when the forces of the Union should become necessary to defend its rights and repel any attacks upon them, the United States would be obliged to begin to create at the very moment they would have occasion to employ a fleet and army. They must wait for an actual commencement of hostilities before they would be authorised to prepare for defence, to raise a single regiment or to build a single ship. When it is considered what a length of time is requisite to levy and form an army and still more to build and equip a navy, which is evidently a work of leisure and of peace requiring a gradual preparation of the means—there cannot be presumed so improvident an intention in the Confederation as that of obliging the United States to suspend all provision for the common defence ’till a declaration of war or an invasion. If this is admitted it will follow that they are at liberty to make such establishments in time of peace as they shall judge requisite to the common safety. This is a principle of so much importance in the apprehension of the Committee to the welfare of the union, that if any doubt should exist as to the true meaning of the first-mentioned clause, it will in their opinion be proper to admit such a construction as will leave the general power, vested in the United States by the other clauses, in full force; unless the states respectively or a Majority of them shall declare a different interpretation. The Committee however submit to Congress, (in conformity to that spirit of Candour and to that respect for the sense of their constituents, which ought ever to characterize their proceedings) the propriety of transmitting the plan which they may adopt to the several states to afford an opportunity of signifying their sentiments previous to its final execution.
The Committee, are of opinion, if there is a contitutional power in the United States for that purpose, that there are conclusive reasons in favour of fœderal in preference to state establishments.
First there are objects for which separate provision cannot conveniently be made; posts within certain districts, the judisdiction and property of which are not yet constitutionally ascertained—territory appertaining to the United States not within the original claim of any of the states—the navigation of the Missippi and of the lakes—the rights of the fisheries and of foreign commerce; all which belonging to the United States depending on the laws of nations and on treaty, demand the joint protection of the Union, and cannot with propriety be trusted to separate establishments.
Secondly, the fortifications proper to be established ought to be constructed with relation to each other on a general and well-digested system and their defence should be calculated on the same principles. This is equally important in the double view of safety and œconomy. If this is not done under the direction of the United States, each state following a partial and disjointed plan, it will be found that the posts will have no mutual dependence or support—that they will be improperly distributed, and more numerous than is necessary as well as less efficacious—of course more easily reduced and more expensive both in the construction and defence.
3dly. It happens, that from local circumstances particular states, if left to take care of themselves, would be in possession of the chief part of the standing forces and of the principal fortified places of the union; a circumstance inconvenient to them and to the United States—to them, because it would impose a heavy exclusive burthen in a matter the benefit of which will be immediately shared by their neighbours and ultimately by the states at large—to the United States, because it confides the care of the safety of the whole to a part, which will naturally be unwilling as well as unable to make such effectual provision at its particular expence, as the common welfare requires—because a single state from the peculiarity of its situation, will in a manner keep the keys of the United States—because in fiine a considerable force in the hands of a few states may have an unfriendly aspect on the confidence and harmony which ought carefully to be maintained between the whole.
4thly. It is probable that a provision by the ⟨Congress⟩ of the forces necessary to be kept up will ⟨be based⟩ upon a more systematic and œconomical plan than a provision by the states separately; especially as it will be of importance as soon as the situation of affairs will permit, to establish founderies, manufactaries of arms, powder &c; by means of which the labour of a part of the troops applied to this purpose will furnish the United States with those essential articles on easy terms, and contribute to their own support.
5thly. There must be a corps of Artillery and Engineers kept on foot in time of peace, as the officers of this corps require science and long preliminary study, and cannot be formed on an emergency; and as the neglect of this institution would always oblige the United States to have recourse to foreigners in time of war for a supply of officers in this essential branch—an inconvenience which it ought to be the object of every nation to avoid. Nor indeed is it possible to dispense with the service of such a corps in time of peace, as it will be indispensable not only to have posts on the frontier; but to have fortified harbours for the reception and protection of the fleet of the United States. This corps requiring particular institutions for the instruction and formation of the officers cannot exist upon separate establishments without a great increase of expence.
6thly. It appears from the annexed papers No. 1 to 4, to be the concurrent opinion of the Commander in Chief, the Secretary at War, the Inspector General and the Chief Engineer, not only that some militia establishment is indispensable but that it ought in all respects to be under the authority of the United States as well for military as political reasons. The plan hereafter submitted on considerations of œconomy is less extensive than proposed by either of them.

The Committee upon these principles submit the following plan.
The Military peace establishment of the United States to consist of four regiments of infantry, and, one of Artillery incorporated in a corps of Engineers, with the denomination of the corps of Engineers.
Each Regiment of infantry to consist of two batalions, each batalion of four companies, each company of 64 rank and file, with the following, commissioned and Non commissioned officers, pay, rations and cloathing; to be however recruited to one hundred & twenty eight rank & file in time of war, preserving the proportion of corporals to privates.


State of a Regiment of Infantry


Number Persons
Ranks
Including subsistence
{
Pay per Month in Dollars
Rations per day
Cloathing to NC Officers & privates

Rations Forage per day


once in two years
yearly


A



{
1


2


8



Colonel
100
1
cloth coats
do Jackets
do Overalls
linen frock
do. Overalls
do. shirts
leather stocks
shoes
Hats
2


Majors
70
1
2


Captains, one to each company
50
1












B



{
8


13



First Lieutenants do
25
1












second Lieutenants one to each
}
20
1














company and to furnish Regiml. staff




P. Master Qr. Mr. Adjutant & two




Ensigns one to each batalion




Pay Master extra emoluments
15










1




Qr. Master do
15










1




Adjutant do
12










1



1
chaplain
40
1









1



1
Surgeon
40
1









1



1
Mate
20
1












C



{
2


2


2



sergeant Majors one to each battalion
8
1
1
1
1
1
2
2
2
4
1



Qr. Mr. sergeants do
8
1
1
1
1
1
2
2
2
4
1



Drum & fife Majors do
8
1


ditto









32
sergeants 4 to each company
5
1


ditto








D



{
64


448


16



Corporals included in rank & file  8 to each company
}
3
1


ditto








privates 56 to each company
2
1


ditto








drums & fifes 2 to each company
2
1


ditto








Total
601






A    The pay of these three ranks is high in proportion for these reasons: It makes those ranks an object which will prove an inducement to proper characters to enter into the army and it is for the safety and honor of the community to have their army respectably officered. The number of the higher ranks being small the increase of pay does not add much to the aggregate expence and its consequences conduces to œconomy; for the hope of attaining to those ranks induces those in inferior grades to be content with small pay, and these being numerous there is a saving upon the whole.
It ought also to be observed that in the pay is included subsistence, that is the value of the extra rations heretofore allowed to officers which makes the difference not so great between the present and former pay as it at first appears.

B    The pay of the subalterns is considerably lower than formerly. Instead of Ensigns, second lieutenants are proposed, because the ensign is properly speaking the standard bearer; and one standard bearer or Engisn to each batalion is sufficient who may be taken out of the second Lts. The Regimental staff are also to be taken out of this class, because its pay is the lowest; and because the having served in these offices will better qualify officers for the superior stations. It is necessary to have an extra number of officers for these purposes because three officers to a company so large as is here proposed are not more than sufficient and none can be taken away without injury to the service; and there is besides an obvious propriety that whatever number of officers may be deemed necessary to command a company should serve in it and none be detached for any other purpose. It may be remarked here that the companies are large which will have two good effects; it will promote œconomy by having a smaller proportion of officers to a given number of men and it will render their commands more respectable.

C    It is to be desired that each batalion should be as complete in itself as possible in case of one being detached from the other; and as the batalions are large one of each of these inferior staff to a batalion will find full employment.
D    The proportion of corporals will be as 1 to 7—this will be found beneficial in several ways—the number of corporals who from the mere circumstance of being distinguished from the others, having a better opinion of themselves will of course be better soldiers and being mixed with the others will render the whole better. Every seven men also being put constantly under the direction of a particular corporal to be answerable for the good behaviour of his squad will have a happy influence on discipline and good orders.



Number Persons
Ranks
Pay ⅌ Month in Dollars
Rations per day
Cloathing
Rations Forage ⅌ day



B



{
1


1


2


4


16



Major General Commandant




Vide General Staff


Colonel
110.
1

2


Lt. Colonels
80
1

2


Majors
75
1

2


Captains 1 to each company
60
1

1


C



{
16


19



first Lieutenants 2 to each company
30
1







second do do including
}


Pay Master Qr. Mr. Adjutant



25
1






Quarter Master extra pay &c
15
1

1




Pay Master do
15


1




Adjutant do
12


1


D



{
1


1


1


1


1



Professor of Mathematics
75
1




Professor of Chemistry
do
1




Professor of Natural Philosophy
do
1




Professor of Civil Architecture
do
1




Drawing Master
do
1






Commissary of Military Stores
75
1

2



5
Deputies each
40
1

1




Conductors as many as may be found necessary to be appointed out of the Non Commissioned officers with the additional pay of 2 dollars ⅌ Month







1
Chaplain
40
1

1



1
Surgeon
40
1

1



1
Mate
20
1




E



{
1


2


1



Sergeant Major
8
1



{
the same as the Infantry
}






Qr. Mr. sergeant
8
1


Drum and fife Major
8
1



32
sergeants 4 to each company
6
1



32
bombadiers do. included in rank & file
4
1



384
cannoniers 48 to each company
3
1



96
sappers & miners 12 to do
3
1



16
drums & fifes 2 to do
3
1


Total
630





Corps of Artificers

Number Persons
Trades
Pay ⅌ Month Dollars
Rations per day
Clothing
Rations forage ⅌ day


1st Class


1
Master Founder in Brass—






1
ditto—Iron






1
Master Armourer






1
Master Engraver






1
Master Cutler






1
Master Black-smith






1
Master Carpenter






1
Master Wheelright






1
Master Mason






1
Master Sadler






1
Master Manufacturer of Cartrige boxes &c







of the second class






4
Founders in brass and iron






4
Armourers






2
Cutlers






2
blacksmiths






2
Carpenters






2
Wheelrights






2
Masons






2
saddlers






2
Manufacturers of Cartridge boxes &c







of the 3d or Ordinary Class






4
founders in brass & iron






20
armourers






12
Cutlers






30
blacksmiths






30
Carpenters






20
Wheelrights






12
Masons






6
sadlers






6
Manufacturers of Car: Boxes &c






2
Powder makers






2
Turners






2
Tinmen






2
Brick Makers






2
Potters






1
Glasier






2
Cabinet makers






1
Lock smith






1
Spur maker






1
Tanner






A    The corps of Engineers to consist of one Regiment or two batalions of Artillery, each batalion consisting of four companies, each company of sixty four rank and file; and of a corps of Artificers; with the following Commissioned and non-commissioned officers, pay and other emoluments.

The Ration of provisions to consist of one pound of bread or flour or Rice ¾ of a pound of salt or 1 lb of fresh beef pork or fish, one gill of vinegar and half a gill of salt; each part of the ration to be estimated as follows and when not furnished to the troops in service to be paid for at the rates annexed to each



90



Bread
2¼



Meat
3¼



gill of vinegar
¼



salt
¼




⁶⁄₉₀
of a dollar


Officers if they prefer it to be at liberty to receive the value of the ration in money.
All the troops to be obliged to receive fish, two days in the week.
No Regiment to be allowed to draw rations for more than four women to serve as nurses in the Regimental hospitals and to receive four dollars per month in addition to a ration per day.
A weekly allowance of soap to be made at the rate of  for each commissioned officer and  for each non commissioned officer or private; all persons intitled to provisions to be intitled to soap at the same rate.
The ration of forage to consist of the following articles to be estimated at the rates annexed to each.


12 lb hay
⁷⁄₉₀


8 quarts of oats or other grain equivalent
⁵⁄₉₀



¹²⁄₉₀


When officers intitled to forage are absent from their corps on duty and cannot draw it they shall be paid for it at the rates above-mentioned, which shall also be done as to any articles not furnished when with their corps.
F    The articles of Cloathing already enumerated to be furnished to the non commissioned officers soldiers and others to be estimated at the following rates; and when not furnished to be paid for accordingly; also when more than the stipulated allowance shall be furnished, there shall be a deduction from the pay at the same rates viz





Dollars


1 Coat
5


1 Jacket
1⁹⁰⁄₆₀


1 pr overalls
1.45


1 linnen frock
1


2 do. overalls
each 1 dollar
2


2 do. shirts
each 1⅓ do
2.60


2 leather stocks
each ¹²⁄₉₀ of a dollar
 24


4 pr. shoes
each 1 dollar
4


1 Hat
 60


The idea of the confederation being adhered to, the number of troops to be raised must be distributed to the several states according to the proportion of their respective populations; and each must appoint Regimental officers in proportion to the number of men it furnishes; but as no state will have to furnish a complete regiment this apportionment of the officers will become extremely difficult, if not impracticable on any satisfactory footing, and the filling up vacancies as they arise will create endless perplexity. It would be much to be preferred that the states could be induced to transfer this right to Congress and indeed without it, there can never be regularity in the military system; it would also be much the best that the men should be inlisted under Continental direction, which will be a more certain and more frugal mode; for if it is to be done by the particular states, they will raise the price of the men by competition, and the United States will be obliged to pay for any mismanagement or extravagance which may happen though without their participation or controul.
The officers however to command the different corps in the first instance may with propriety be reserved out of those now in service who are willing to continue in the military line; provided that such as are retained shall not be intitled to the half pay for their services during the war.
All promotions to be made Regimentally to the rank of Major inclusively according to seniority; and from that rank upwards, in the line of the army, according to the same rule; the officers of dragoons and infantry rolling together without distinction of corps.
The promotion in the Engineers to be distinct and according to seniority in that corps.
Provided that no officer whatsoever shall consider it as a violation of his rights, if another receives an extra promotion in the corps on account of brilliant services or peculiar talents.
And in order that such extra-promotion may not depend on misrepresentation, it shall not be made but on the recommendation of the Commander of the army, accompanied by the facts and reasons upon which it is founded, and with the opinion of the officer commanding the corps in which the promotion is to be made, all which shall be reported to Congress, by the secretary at war with his opinion concerning the same.
All non commissioned officers and privates to be engaged for six years; with this condition that if a war should break out during the time, they shall be obliged to serve to the end of it.
Fortifications
The fortifications necessary to be kept up are of two kinds, land and naval; the first for internal security the last for the protection of the fleets of the United States.
As to the first kind, there are many important posts already existing, several of which it will be essential to occupy and guard ’till more permanent provision can be made on a general plan. For this Congress have already made temporary provision by their resolution of the . If the time therein limited should be likely to expire before a general system can be adopted, it can be prolonged.
The Committee are of opinion that the principles laid down by Major General Du Portail, Chief Engineer, in the memorial annexed to this report, so far as they respect merely the article of fortifications are in general sound and just; and that it will be expedient for Congress, so soon as they have determined on the establishment of the corps of Engineers, to instruct the head of that corps to make a survey of the points proper to be fortified and to digest a general plan proportioned to the military establishment of the United States to be laid before Congress for their consideration.

Arsenals and Magazines
The Committee are of opinion that it will be proper for Congress to keep constantly on foot Arsenals and magazines of such articles as are not of a perishable nature, in different parts of the United States equal to the complete equipment of thirty thousand men, for the field or for a seige calculated on a three years supply; and that in this view it will be proper to select the following places of deposit: Springfield in the State of Massachusettes; West Point & its dependencies, State of New York; Carlisle, State of Pensylvania; Some convenient position on James River to be reconnoitered for that purpose; Cambden State of South Carolina.
All the artillery and military stores in the possession of the United States to be distributed to these deposits in equal proportions, and as soon as may be deficiencies in the proposed quantity to be made up; so that each deposit may suffice for six thousand men.
Military Academies
The Committee are of opinion that the benefit of such institutions rarely compensates for the expence—that military knowlege is best acquired in service, that with respect to those branches of service which are of a more scientific nature, the professors proposed to be attached to the corps of Engineers, will produce substantially all the utility to be expected from academies—that at all events institutions of this kind can only be an object of future consideration.
Founderies and Manufactories
The Committee are of opinion that as soon as the situation of public affairs will permit, it ought to be a serious object of our policy to be able to supply ourselves with all articles of first necessity in war, and in this view to establish founderies of cannon, manufactories of arms, powder &c.
There are two reasons which appear to them conclusive for this; the first that every country ought to endeavour to have within itself all the means essential to its own preservation, as to depend on the casualties of foreign supplies is to render its own security precarious. The second that as it will be indispensable to keep up a corps of Artillery and some other troops, the labour of a part of these bestowed upon the manufactories will enable the public to supply itself on better and cheaper terms than by importation. The Committee propose that the Secretary at war be directed to lay before Congress a plan in detail for this purpose designating the places where those founderies and manufactories can be erected with advantage—the means to be employed and the expence to be incurred in the execution.
General Staff
The Committee are of opinion that a general staff in time of peace (except a General officer to command the troops another to command the corps of Engineers and Artillery and an Inspector General) ought to be dispensed with as all the purposes may be answered by the war department, by contracts, and by the Regimental staff.
The pay of the officers here mentioned and other emoluments to be as follows



Pay per Month Dollars
Rations per day
Rations forage ⅌ day
Dollars pay & Subsistence


General Commanding the troops
300
. . .
indefinite



General commanding Engs



250


Inspector General



250


In time of war two Regiments to compose a Brigade and a Brigadier General to be appointed to each brigade with 200 dollars pay per Month and 5 rations of forage per day.
General Hospital
A general hospital for the reception of the invalids of the army and navy will be necessary to consist for the present of the following persons:




Pay ⅌ month Dollars


1
Director to have at the same time  the superintendence of the Regimental Hospitals
}
80—


1
Surgeon
50  


4
Mates
each
25—


1
Purveyor and Apothecary
50—


1
Steward
15—


1
Matron
8—


4
Nurses
each
5—


To be intitled to draw each a ration of provision per day, but to no other allowance.
The Invalids to receive one dollar ⅌ month and the provisions and clothing of a common soldier during life.


Not quite exact but very near the truth
{
The total expence of this establishment as reduced in peace would amount to about
}
359.530


Deduct the product of the manufactories which is estimated at
}
131.950





Ballance on annual charge upon  The United States
}
Dolls.




227.580


G    The Committee are of opinion that this expence is necessary and that the only question is whether it shall be borne by the United States or by particular states; in which last case it is probable it will be increased for want of general system. The considerations already stated leave no doubt with the Committee in what manner the question ought to be decided.
Militia
The Committee are also of opinion that in considering the means of national defence, Congress ought not to overlook that of a well regulated militia; that as the keeping up such a militia and proper arsenals and magazines by each state is made a part of the confederation, the attention of Congress to this object becomes a constitutional duty; that as great advantages would result from uniformity in this article in every state, and from the militia establishment being as similar as the nature of the case will admit to that of the Continental forces, it will be proper for Congress to adopt and recommend a plan for this purpose.
The Committee submit the following outlines of such a plan which if thought necessary may be digested and improved.

All the free male inhabitants in each state from 20 to fifty, except such as the laws of the state shall exempt, to be divided into two general classes; one class to consist of married the other class of single men.
Each class to be formed into corps of infantry and dragoons, organised in the same manner as proposed for the regular troops.
Those who are willing to be at the expence of equipping themselves for dragoon service to be permitted to enter into that corps, the residue to be formed into infantry. This will consult the convenience and inclinations of different classes of citizens.
Each officer of the dragoons to provide himself with a horse saddle &c. pistols and sabre, and each non commissioned officer and private with the preceding articles and these in addition, a carbine and cartouch box, with twelve rounds of powder & ball for his carbine and six for each pistol.
Each officer of the infantry to have a sword and each non commissioned officer and private, a musket, bayonet & cartouch box with twelve rounds of powder and ball.
The corps of single men to be obliged to assemble for inspection and exercise once in two months by companies and once in four months regimentally; to be subject to proper penalties in case of delinquency.
The corps of married men to be obliged to assemble for the same purpose & subject to like penalties once in three months by companies and once in six months regimentally.
When the state itself is invaded, the corps of either class indifferently to be obliged to take the field for its defence, and to remain in service one year; unless sooner relieved by special order.
When another state is attacked and it is necessary to march to its succour, one half of all the corps of single men shall be obliged to take their tour of duty first and to serve for the same period—to be succeeded for a like period by one half of all the corps of married men; and then alternately.
In addition to these two classes there shall be a third under a particular denomination as fencibles, fusileers, train bands or whatever else may be thought proper, with the same organization as the infantry of the other classes but composed as follows:

Of all such of either of the two other classes inhabiting cities or incorporated towns as will voluntarily engage to serve for the term of Eight years, provided they shall not exceed the proportion of one to fifty of all the enrolled militia of the state, and provided that if a war breaks out they shall be obliged to serve three years after they take the field and to march wherever the service may require.
The conditions on the part of the public to be these: each non commissioned officer and soldier to be furnished with a musket bayonet and cartouch box, and every two years with a suit of uniform, consisting of a coat jacket and breeches of cloth; the arms and accoutrements to become his property at the end of his time of service.
These corps to be obliged to assemble Regimentally once a month, for exercise and inspection, with a power in the officer commanding each company to assemble his company once in the interval of each Regimental assembling the better to perfect them in the exercise; the non commissioned officers and privates to be intitled to 1/12 of a dollar for each day of assembling.
The officers of this corps to have equality of rank with the officers of the army, and to take precedency of the officers of the militia, that is every officer of the train bands shall command every officer of the two other classes of equal grade without regard to date of commission. This preference will induce proper persons to accept commissions in the train bands, and be at the extra trouble which that service will require.
Any of the militia when in service to be intitled to the same emoluments as the regular troops—or in lieu of cloathing to the two first classes to the addition of one dollar ⅌ Month of pay.
The Committee are of opinion that with a view to either of the proposed establishments, it will be proper to direct the Commander in Chief to appoint a board of officers, the Inspector General, Commandant of Artillery and Chief Engineer being members, to revise the regulations for the army of the United States, and to digest a general ordinance for the service of all the troops of the United States, and another for the service of the militia; and to transmit both with his observations to Congress for their consideration; the latter when approved to be recommended to the several states.

The expence of the Militia establishment will amount to about 60,000 dollars ⅌ annum a sum which may be nearly defrayed out of the militia fines if properly managed.
The present population will afford about 8000 of the 3d. Class.
Remarks
A.    Corps of Engineers.
The artillery and Engineers are united in one corps from the great analogy in the service which when the corps are separated gives rise to frequent disputes about the respective duties of each, very injurious to the service; there is a great resemblance in the preliminary studies and qualifications requisite to form the officers of both, and the Union is conducive to œconomy. There is an extra number to serve as Engineers.
B.    The pay of this corps is generally higher than of any other; because there is much preparatory study and labour to qualify an officer, and promotion is much less rapid.
C.    There are a great number of officers in proportion to the men; because artillery are chiefly in detachments & are of so much consequence in military operations that the pieces ought rarely to be trusted to non commissioned officers.
D.    These professors are indispensable for the instruction of the officers, the pay is considerable to induce able men to engage.
E.    There are fewer non Commissioned staff than in the infantry because when the corps is united fewer will answer & when divided it is so much divided, that sergeants must do their duties on the detachments.
F.    The allowance of cloathing is less than it has heretofore been, a suit of uniform being allowed only once in two years; but this is as much as is done in the European armies in general and is sufficient.
G.    The expence may be still further diminished by raising only two regiments and those full which will give the same number of men as this reduction of the 4; but the United States will by this means have too small a number of officers; and should a war take place they will be intirely at a loss to officer properly the additional forces.
It is to be remarked that in the calculation of expence in every case, there ought to be a deduction of the half pay of the officers retained in service; which ought to be considered as lowering the expence of the military establishment during the lives of the present set of officers which upon an average may be estimated at twenty five years.
This makes the difference between the expence of 4 Regiments of officers or of two much less considerable than it appears at first sight and is an additional reason for that consideration not being put in competition with the national utility of keeping them in service.
